                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION
                        CIV. NO. 2:18-CV-00050-BO

 ANGELIC HOFLER,                         )
                                         )
              Plaintiff,                 )
                                         )
       V.                                )
                                               ORDER
                                         )
KILOLO KIJAKAZI,                         )
Acting Commissioner of Social            )
Security,                                )
                                         )
              Defendant.                 )

      Defendant has moved this Court, pursuant to sentence four of 42 U.S.C.

§ 405(g), to enter a judgment reversing the decision in this case with a remand of

the case for further administrative proceedings. Plaintiffs attorney does not oppose

Defendant's motion for remand.

      Pursuant to the power of this Court to enter a judgment reversing the

Commissioner's decision with remand in Social Security actions under sentence four

of 42 U.S.C. § 405(g), this Court hereby REVERSES the Commissioner's decision

under sentence four of 42 U.S.C. § 405(g) with a remand of the case to the

Commissioner for further proceedings so that Plaintiff can obtain a new hearing




       Case 2:18-cv-00050-BO Document 35 Filed 09/03/21 Page 1 of 2
before a different, properly appointed ALJ. S ee M ellwnyan v. Sulli van, 50 1 U.S. 89

(1991).

      SO ORDERED this             day of September, 2021.




                                       ~4¥
                                       ~
                                       UNITED STATES DISTRICT JUDGE




                                           2


          Case 2:18-cv-00050-BO Document 35 Filed 09/03/21 Page 2 of 2
